Marston, J.
We are not satisfied that the complainant has shown himself to be a resident of the city of Detroit at the time he filed his bill of complaint. It is true he testifies that he was, but his every act shows the contrary and outweighs his testimony as to his intentions upon this subject.
"We need not however discuss this matter at length, as we are of opinion that he has not made any case entitling him to the relief prayed for. Under the peculiar circumstances of this case, as appears by the testimony, we abstain from any discussion of the facts. To attempt to give our reasons at length for the conclusion arrived at, could be of no public benefit, and could serve no useful purpose.
The decree must be reversed and the bill be dismissed with costs of both courts, and the farther sum of five hundred dollars will be allowed complainant, for her support to this date, and for expenses and counsel fees in her defence.
The other Justices concurred